Citation Nr: 0606574	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-32 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for retinal parafocal telangiectasia of the left eye.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from active military service in August 
2000, having served more than 20 years.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision, and was remanded in May 
2005.

The veteran was scheduled to appear for a hearing before a 
member of the Board in February 2005, but he failed to appear 
for the scheduled hearing.


FINDINGS OF FACT

1.  Eye testing revealed visual acuity of 20/25 in the right 
eye and 20/200 in the left eye.

2.  The medical evidence of record shows that the veteran's 
bilateral plantar fasciitis is productive of moderately 
severe impairment.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for retinal 
parafocal telangiectasia of the left eye have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.75, 4.84a, Diagnostic Codes (DC) 6075, 6076, 6077, 6078, 
6079 (2005).

2.  Criteria for a 20 percent rating for bilateral plantar 
fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5284 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Retinal Parafocal Telangiectasia of the Left Eye

The veteran indicated in his notice of disagreement that the 
condition of his left eye has worsened over time and that he 
is now unable to see or pass any vision test.  He believes 
that he is experiencing a complete loss of vision in his left 
eye.

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  The best distant vision 
obtainable after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75.

The Board notes that ratings of the eye are determined by the 
mechanical application of the rating schedule based on 
measurements of the corrected visual acuity of each eye.  For 
impairment of central visual acuity, a 20 percent rating is 
assigned when vision in one eye is 20/200, and vision in the 
other eye is 20/40.  When vision in one eye is 10/200, and in 
the other eye it is 20/40, a 30 percent rating is assigned.  
38 C.F.R. §§ 4.83a, 4.84a, Diagnostic Code 6077.  

In June 2005, the veteran underwent a VA ophthalmological 
examination in connection with this appeal.  The examination 
revealed that the veteran's corrected visual acuity in the 
right eye was 20/25, and in the left eye it was 20/200.  

The Board acknowledges the veteran's subjective complaints of 
left eye blindness; however, the objective medical evidence 
fails to support his contention, as the examiner in June 2005 
indicated that the visual acuity in the veteran's left eye 
was 20/200.  Under these circumstances, a basis to assign an 
increased rating for retinal parafocal telangiectasia of the 
left eye has not been presented, and this aspect of the 
appeal is denied.  

Plantar Fasciitis

The veteran is currently rated at 10 percent for his 
bilateral plantar fasciitis as analogous to flat feet under 
38 C.F.R. Part 4, Diagnostic Code 5276.  Under this rating 
criteria, a 10 percent rating is assigned for moderate 
flatfoot with the weight-bearing line over or medial to the 
great toe, with inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, regardless of whether the 
impact is bilateral or unilateral.  When bilateral flat foot 
is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, a 30 percent rating is assigned.

Another relevant Diagnostic Code, "Foot injuries, other," 
provides a 10 percent rating for moderate impairment; a 20 
percent rating for moderately severe impairment, and a 30 
percent rating for severe impairment.  Diagnostic Code 5284.  

The veteran underwent a VA examination of his feet in June 
2005.  The examiner reviewed the veteran's service medical 
records which showed symptoms of plantar fasciitis in October 
1997 and a diagnosis of pes planus in February 1999, and 
which contained a copy of the veteran's retirement physical 
report noting that the veteran had developed plantar 
fasciitis and that he wore orthotics.  At the examination, 
the veteran complained of chronic pain bilaterally and of 
stiffness manifested by the sensation of tightness in the 
soles of both his feet and by occasional swelling.  The 
veteran also noted that the orthotics currently helped less 
than they did when he first tried them.  In addition, the 
veteran described flare-ups occurring twice a week, the worst 
of which require him to stop all activities for an hour.  
Rising on the heels and toes also produced pain, and the 
veteran could only raise his heels for 2 or 3 seconds because 
of pain.  Inversion of the feet also produced pain.  The 
examiner observed that the veteran's gait was mildly 
abnormal, and noted that the veteran attempted to keep 
pressure off the first metatarsals in both feet.  Palpation 
revealed tenderness of all the metatarsals bilaterally, and 
mild tenderness of the calcaneus of both feet, but there was 
no tenderness or skin abnormality of the plantar surface 
bilaterally.  The veteran had a full range of motion of his 
ankles and toes, but passive range of motion of the forefoot, 
including hyperextension, flexion, and twisting motion 
produced pain.  X-rays showed small calcaneal spurs 
bilaterally.  The examiner diagnosed the veteran to have 
plantar fasciitis which he described as mildly disabling, 
bilateral metatarsalgia which he described as moderately 
disabling, and related to the plantar fasciitis, and 
calcaneal spurs which he likewise linked to the plantar 
fasciitis.  

This record appears to reflect that a number of bilateral 
foot problems exist.  Likewise, it appears that pain is the 
veteran's primary complaint, and although that is a 
subjective problem, the veteran's report of it, and the 
findings described by the examiner are consistent.  Together, 
they paint an overall disability picture which the Board 
finds more consistent with a moderately severe impairment.  
Accordingly, an increased 20 percent rating for the veteran's 
plantar fasciitis under Diagnostic Code 5284 is granted.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a May 2001 letter, 
which clearly advised him of the first, second, and third 
elements required by Pelegrini II.  The letter also asked the 
veteran to inform VA of any additional evidence he wanted VA 
to attempt to get and to send any additional evidence to VA.  
In addition, a September 2003 statement of the case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
the "any evidence in the claimant's possession" language.  
In this way, the veteran has effectively been provided the 
required notice.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, it was given prior to a subsequent 
adjudication (in a November 2005 supplemental statement of 
the case).  In short, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Service medical records have been obtained, and the veteran 
has been provided with VA examinations of his feet and eyes 
(the reports of which have been associated with the claims 
file).  Additionally, the veteran was scheduled to testify at 
a hearing before the Board, but he failed to appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A rating in excess of 20 percent for retinal parafocal 
telangiectasia of the left eye is denied.

A 20 percent rating for plantar fasciitis is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


